Case 8:20-bk-13014-MW         Doc 190 Filed 08/11/21 Entered 08/11/21 13:28:27                   Desc
                               Main Document    Page 1 of 2


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                             FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                        AUG 11 2021
   870 Roosevelt Avenue
 5 Irvine, CA 92620                                                    CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                           Central District of California
 6 Facsimile: (949) 333-7778                                           BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                             UNITED STATES BANKRUPTCY COURT
10                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11

12 In re                                                  Case No. 8:20-bk-13014-MW
13 NORTHERN HOLDING, LLC,                                 Chapter 7
14                 Debtor.                                ORDER GRANTING APPLICATION BY
                                                          CHAPTER 7 TRUSTEE TO EMPLOY
15                                                        MARSHACK HAYS LLP AS GENERAL
                                                          COUNSEL
16
                                                          APPLICATION DOCKET NO. 136
17
                                                          [UNOPPOSED MOTION – NO SERVICE
18                                                        OF PROPOSED JUDGMENT OR
                                                          LODGMENT PERIOD REQUIRED
19                                                        PURSUANT TO LBR 9021-1(b)(4)]
20

21         The Court has read and considered the Application to Employ Marshack Hays LLP as

22 General Counsel and the Declaration of D. Edward Hays in support (“Application”), filed by

23 Chapter 7 Trustee Richard A. Marshack (“Trustee”) on July 15, 2021, as Dk. No. 136. The Court

24 finds, based upon the proof of service of the Notice of Application filed on July 15, 2021, as Dk.

25 No. 137, and the Declaration of Non-Opposition filed by Tinho Mang on August 3, 2021, as Dk.

26 No. 171, that proper notice of the Application has been given and no opposition has been received.
27 Accordingly, the Court finds good cause to grant the Application, and the Court enters its Order as

28 follows:


                                                      1
Case 8:20-bk-13014-MW         Doc 190 Filed 08/11/21 Entered 08/11/21 13:28:27               Desc
                               Main Document    Page 2 of 2


 1         IT IS ORDERED that the Trustee’s Application to employ Marshack Hays LLP as the
 2 estate’s general counsel in this case as of June 15, 2021, pursuant to 11 U.S.C. § 327 is approved.

 3 Any compensation or reimbursement of costs shall only be paid upon application to and approval

 4 by the Court pursuant to 11 U.S.C. §§ 330 or 331.

 5                                                  ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: August 11, 2021
24

25

26
27

28


                                                       2
